DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
The amended claims overcome the previous rejections. See the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oliver, US 2018/0013052
Claim 21: Oliver discloses
coupling conductive contacts of a die (244, FIG. 12) to conductive contacts (243) on a package substrate (240) through first level interconnects (245) disposed between the die and the package substrate, 
wherein the die has a first face and an opposing second face and includes a quantum device comprising a plurality of superconducting qubits (230, FIG. 12, [0226]), a plurality of resonators (60, FIG. 3B), and the conductive contacts of the die disposed on the first face of the die, the die further including a plurality of conductive pathways (feed lines 24 and 26, [0156]) coupled between the conductive contacts of the die and associated ones of the plurality of superconducting qubits or associated ones of the plurality of resonators, 
and wherein the package substrate has a first face and an opposing second face and the conductive contacts on the package substrate are disposed at the second face of the package substrate (FIG. 12).

The invention of claims 1, 4, 6-8, 10-15, 17-18, 20, 22, 23, and 26-28 were not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897